This is an appeal by an employer and his insurance carrier from an award for death benefits, made by the Workmen’s Compensation Board, to the widow and three minor children of the deceased employee. The board found that on January 6, 1941, Clarence Dargan became disabled as the result of chronic carbon monoxide poisoning, an occupational disease, which caused his death on January 7th following; that at the time he sustained the injuries the deceased was engaged in the regular course of his employment; and that his death was a natural and unavoidable result of his contracting carbon monoxide poisoning. Only questions of fact are involved. The evidence sustains the findings of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.